DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-8 and 10-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/12/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowed Claims
Claims 1-3, 5-8, and 10-15 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “a controller configured to: control the moving device to lower the base body to a first height position, wherein when the weight load measured by the load measuring unit increases from zero to a preset load, a contact between one of the three or more terminals and the processing target substrate is detected by the load measuring unit, wherein said one of the three or more terminals is the terminal that first comes into contact with the processing target substrate, control the moving device to lower the base body to a second height position below the first height position, detect a contact between all of the three or more terminals and the processing target substrate based on the detecting result by the detecting unit and the weight load measured by the load measuring unit, and after all of the three or more terminals are in electrical contact with the peripheral portion of the processing target substrate, control the moving device to lower the base body to a third height position below the second height position”. 

The closest prior art for these limitations are Minami (US 2015/0276835 A1) and Fujikata (US 2017/0350033 A1). Minami teaches a detecting unit configured to electrically detect a contact of at least one of the terminals with the processing target substrate (see e.g. #71 on Fig 10 and [0057] of Minami), and a moving device configured to move the base body (see e.g. [0035] of Minami) based on a detecting result by the detecting unit (see e.g. [0070] of Minami) such that all of the three or more terminals are in contact with the peripheral portion of the processing target substrate (see e.g. [0055] of Minami). Fujikata teaches a load measuring unit configured to measure a weight load (“load”) applied to at least one of the terminals, (load cell measure force applied to seal #66 which presses the terminal #59, see e.g. [0059], [0084], and Fig of Fujikata). However, neither reference alone nor combined together render the limitations regarding a controller configured to move the base body to a first, second, and third position based on the weight load measured obvious.  

Claim 6: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 6 with special attention given to the limitation claiming “the controller is configured to control the moving device to lower the base body to a first height position, when the weight load measured by the load measuring unit increases from zero to a preset load, a contact between one of the three or more terminals and the processing target substrate is detected by the load measuring unit, wherein said one of the three or more terminals is the terminal that first comes into contact with the processing target substrate, the controller is further configured to control the moving device to lower the base body to a second height position below the first height position, detect a contact between all of the three or more terminals and the processing target substrate based on the detecting result by the detecting unit and the weight load measured by the load measuring unit, and after all of the three or more terminals are in electrical contact with the peripheral portion of the processing target substrate, control the moving device to lower the base body to a third height position below the second height position”. 

The closest prior art for these limitations are Minami (US 2015/0276835 A1) and Fujikata (US 2017/0350033 A1). Minami teaches a detecting unit configured to electrically detect a contact of at least one of the terminals with the processing target substrate (see e.g. #71 on Fig 10 and [0057] of Minami), and a moving device configured to move the base body (see e.g. [0035] of Minami) based on a detecting result by the detecting unit (see e.g. [0070] of Minami) such that all of the three or more terminals are in contact with the peripheral portion of the processing target substrate (see e.g. [0055] of Minami). Fujikata teaches a load measuring unit configured to measure a weight load (“load”) applied to at least one of the terminals, (load cell measure force applied to seal #66 which presses the terminal #59, see e.g. [0059], [0084], and Fig of Fujikata). However, neither reference alone nor combined together render the limitations regarding a controller configured to move the base body to a first, second, and third position based on the weight load measured obvious.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795